1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     AARON TURPENING,                                     Case No. 3:17-cv-00178-RCJ-WGC

10                                        Plaintiff,               ORDER
             v.
11
      TIMOTHY FILSON, et al.,
12
                                     Defendants.
13

14

15
     I.     DISCUSSION
16
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
17
     an individual who has been released from the custody of the Nevada Department of
18
     Corrections. Plaintiff submitted an application to proceed in forma pauperis for prisoners.
19
     (ECF No. 1). The Court now directs Plaintiff to file an application to proceed in forma
20
     pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the
21
     full filing fee of $400. This action may not proceed until this matter is resolved.
22
     II.    CONCLUSION
23
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
24
     in forma pauperis for prisoners (ECF No. 1) is DENIED as moot.
25

26

27

28                                                     1
1
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
2
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
3
     document entitled information and instructions for filing an in forma pauperis application.
4
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
5
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
6
     non-prisoners; or (2) pay the full filing fee of $400.
7
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
8
     dismissal of this action may result.
9
            IT IS FURTHER ORDERED that this action shall not proceed until Plaintiff either
10
     pays the filing fee or Plaintiff files a complete and proper application to proceed in forma
11
     pauperis for non-prisoners.
12

13          DATED: April 22, 2019.

14

15                                               UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  2
